PER CURIAM.
Decisions recently rendered by the Supreme Court in United States v. Chambers & Gibson, 291 U. S. 217, 54 S. Ct. 434, 78 L. Ed. -, 89 A. L. R. 1510, and Massey v. United States, 54 S. Ct. 532, 78 L. Ed. -, directly rule these motions to reverse and discharge.
Accordingly it is, on this 26th day of March A. D. 1934, ordered that the judgments as entered in the causes of the petitioning or moving defendants be reversed, and the causes, as to them, be remanded to the District Courts, with direction-to vacate those parts of their judgments which sentence the named defendants, to dismiss the indictments as to them, and to discharge them, respectively.